 
 
IIB 
111th CONGRESS 2d Session 
H. R. 2039 
IN THE SENATE OF THE UNITED STATES 

September 16, 2010
Received; read twice and referred to the  Committee on Homeland Security and Governmental Affairs

AN ACT 
To clarify the applicability of the Buy American Act to products purchased for the use of the legislative branch, to prohibit the application of any of the exceptions to the requirements of such Act to products bearing an official Congressional insignia, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Congressional Made in America Promise Act of 2010.  
2.Applicability of Buy American Act to Legislative Branch; No Exceptions for Products Bearing Official Congressional Insignia 
(a)In generalSection 2 of the Buy American Act (41 U.S.C. 10a) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)Clarification of Applicability to Articles, Materials, and Supplies for Use of Legislative Branch 
(1)Applicability to legislative branchExcept as provided in paragraph (2), subsection (a) applies with respect to articles, materials, and supplies acquired for the use of any office in the legislative branch, including the House of Representatives and the Senate, in the same manner as such subsection applies with respect to articles, materials, and supplies acquired for the use of a department or independent establishment. 
(2)Special rule for products bearing official Congressional insigniaIn the case of any product which bears an official insignia (including a mark resembling an official seal) of the United States House of Representatives, the United States Senate, or the United States Congress and which is acquired for the use of an office of the legislative branch, the following shall apply: 
(A)The head of the office may not make a determination under subsection (a) that it is inconsistent with the public interest to enter into a contract in accordance with this Act. 
(B)The head of the office may not make a determination under subsection (a) that an article, material, or supply is not mined, produced, or manufactured, as the case may be, in the United States in sufficient and reasonably available commercial quantities and of satisfactory quality. 
(C)The last sentence of subsection (a) shall not apply.. 
(b)Conforming AmendmentSection 69 of the Revised Statutes of the United States (2 U.S.C. 109) is repealed. 
3.Effective DateThe amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act. 
 Passed the House of Representatives September 15, 2010.Lorraine C. Miller,Clerk. 
 
